Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                       FT. LAUDERDALE DIVISION

                      CASE NUMBER: - - - - - - -


  LINDA CAMPBELL,

                    Plaintiff,

  vs.

  BOIES, SCHILLER, & FLEXNER LLP,

                    Defendant.
  ---------------------~'

                            VERIFIED COMPLAINT
                                    AND
                           DEMAND FOR JURY TRIAL


        Plaintiff, LINDA CAMPBELL ("CAMPBELL"), files this Complaint and

  sues the Defendant, BOIES, SCIDLLER, & FLEXNER, LLP, for violations of

  the Age Discrimination in Employment Act (ADEA),            for age discrimination,

  Americans with Disabilities Act (ADA) and states as follows:

                                  JURISDICTION


        1.    This Court has jurisdiction over the subject matter of this lawsuit

              under the Age Discrimination Employment Act, (ADEA), 29 USC
Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 6




               Section 621 et seq and the Americans With Disabilities Act, (ADA)

               42 USC Section 12101 et seq.;

                                             I.
                                   INTRODUCTION

        2.     CAMPBELL was discriminated and retaliated against based on age

               in violation of the Age Discrimination in Employment Act of 1967, as

               amended and based on disability in violation of the American with

               Disabilities Act, as amended.

                                             n.
                                       THE FACTS


        8.     CAMPBELL was hired by BOIES, SCHILLER, & FLEXNER,

        LLP, in October 2007, where she worked as a Legal Assistant;


        9.     Plaintiff suffers from Generalized Anxiety Disorder;


        10.    Plaintiff's disorder qualifies as a disability;


        11.    Plaintiff at all times was capable of performing the essential

        requirements of her job;


        12.    BOIES, SCHILLER, & FLEXNER, LLP was aware of her

        disability;




                                              2
Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 6




        13.   BOIES, SCHILLER, & FLEXNER, LLP subjected the Plaintiffto

        negative employment action because of her disability;


        14. In addition, BOIES, SCHILLER, & FLEXNER, LLP never provided

        the Plaintiff with a reasonable accommodation despite being obligated to do

        so;


        15. BOIES, SCHILLER, & FLEXNER, LLP replaced the Plamtiffwith

        employees who do not suffer from a disability;


        16. In addition, Plaintiff is over the age of 60~


        17. There was no lawful basis for Plaintiffs termination and any proffered

        basis was pretext for unlawful discrimination;

        18. Plaintiff was fired for no reason, while multiple less qualified employees

        under age 40 were retained;


        19. Plaintiff's termination was motivated by Plaintiffs age;


                                           m.
                           UNLAWFUL TERMINATION


        20.   CAMPBELL was terminated without cause on May 17<; 2019, despite

        possessing an unblemished record throughout her employment at the BOIES,




                                             3
Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 4 of 6




        SCHILLER, & FLEXNER, LLP. However, younger employees under- the

        age of 40 were treated more favorably;


                                       COUNT I.
         DISCRIMINATION BASED ON AGE IN VIOLATION OF AGE
            DISCRIMINATION IN EMPLOYMENT ACT OF 1967
        21.    Plaintiff re-alleges paragraphs 1 through 20 as if fully set forth herein.

        22.    Plaintiff is a 70 year-old female, arid the Defendant willfully

               disc:dminated against the Plaintiff due to her age.

        23.    As a direct and proximate result of said discrimination by Boies,

               Schiller, & FleXIier, LLP, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands judgment for damages against the BOIES,

  SCHILLER, & FLEXNER, LLP, including but not limited to compensatory

  damages, back pay and benefits, future pay and benefits, liquidated damages,

  punitive damages, prejudgment interest, and attorney's fees and costs, and other

  available relief as the Court deems just and proper.

                            COUNTll.
         DISCRIMINATION BASED ON DISABILITY IN VIOLATION
               OF AMERICANS WITH DISABILITIES ACT

        24.    Plaintiff re-alleges paragraphs 1 through 23 above as if fully set forth

               herein;




                                             4
Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 5 of 6




        25.    Plaintiff is a qualified employee who suffers from a disability, and tlie

               employer willfully discriminated against the Plaintiff due             to   her

               disability;

        26.    The Defendant e:mployer took negative action against her         because of
               her disability;

        27.    As a result, Plaintiff has suffered perinanerit damages.

        WHEREFORE, Plaintiff demands judgment for damages including but not

  limited to compensatory damages, back pay and benefits, future pay and benefits,

  liquidated damages, punitive damages, prejudgment interes~ and attorney's fees aild

  costs, and other available relief as the Court deems just and proper.

                             DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury of all issues triable a.S of right by jury.

                                    VERIFICATION
        Pursuant to 29 U.S.C. § 1746, I declare under penaltY of perjury under the

  laws Of the United States of America that the fo,oing is


                                             ~~./.

  Dated this 11th day of December, 2019, by Linda Campbell, Plaintiff.




                                              5
Case 0:19-cv-63067-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 6 of 6




                                    Respectfully submitted,

                                    Michael A. Pizzi, Jr-., Esq.
                                    Florida Bar No. 079545
                                    6625 Miami Lakes Drive - Suite 316
                                    Miami Lakes, FL 33014
                                    Telephone: (305) 777-3800
                                    Fax:        (305) 777-3802
                                    E-Mail:      mpizzi@pizzilaw.com


                                    By:    IWMiA:haeLA. PW4      [Y.
                                            Michael A. Pizzi, Jr., Esq.




                                       6
